Citation Nr: 0630679	
Decision Date: 09/29/06    Archive Date: 10/04/06

DOCKET NO.  02-15 228A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chronic low back 
pain.

2.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel 




INTRODUCTION

The veteran had active service from May 1965 to July 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  


FINDINGS OF FACT

1.  The appellant's current back disability is not related to 
service.  

2.  The appellant does not have a headache condition related 
to service. 


CONCLUSIONS OF LAW

1.  A back disability was not incurred in or aggravated by 
the appellant's active military service, and may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2005).  

2.  A headache disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. 
§ 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

				    I.  Service Connection 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  The Board 
further notes that there are specific chronic diseases, 
including arthritis, which are subject to presumptive service 
connection if manifested to a degree of 10 percent or more 
within one year of service separation.  38 C.F.R. §§ 3.307, 
3.309.  

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  To establish service connection, there must be: (1) 
A medical diagnosis of a current disability; (2) medical or, 
in certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 2 Vet. App. 247, 253 
(1999).

In adjudicating a claim on the merits, the Board determines 
whether (1) the weight of the evidence supports the claim or, 
(2) whether the weight of the "positive" evidence in favor 
of the claim is in relative balance with the weight of the 
"negative" evidence against the claim.  The appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The service medical records include an August 1966 entry 
which noted that the appellant reported having been in a car 
accident in May 1966.  He stated that he had pain in his left 
lower back, but it is indicated that this was related to 
lifting he had done 10 days prior.  Upon physical 
examination, there was no muscle spasm, but there was slight 
pain on percussion at the left costovertebral angle.  It is 
noted that both private medical records and records from 
MacDill Air Force Base dated in May 1966 refer to the 
appellant having been involved in an automobile accident, and 
although an X-ray report noted rotary scoliosis of the lumbar 
spine with rotation to the right, the reports do not diagnose 
a back disability.  An August 1969 entry noted an airborne 
training injury of a ligament strain of the left ankle; there 
was no mention of a back injury.  In this regard, the 
appellant has claimed that he sustained a back injury in 1969 
while at jump school and that he was involved in a jeep 
accident in 1970.  The service medical records are completely 
silent as to a back injury incurred as a result of a jeep 
accident.  Also, the Report of Medical Examination dated June 
1972 did not list any defects or diagnoses.  Additionally, 
the service medical records are negative for any complaints 
of, or treatment for, headaches.  

As for the post-service objective medical evidence, private 
medical records dated in 1988 show  treatment for his back 
and private treatment records dated in 1989 note that the 
appellant was having headaches.  The claims folder does 
contain an October 1973 letter from Aetna Life & Casualty 
stating that they were the Workmen's Compensation carrier for 
the appellant and an October 1973 letter from Dr. George L. 
Raybin that stated the appellant was able to return to light 
work.  However, although the appellant has indicated that he 
injured his back, neither of these letters indicated anything 
more specific, such as what injury or injuries the appellant 
sustained.  The claims folder does contain receipts dated 
October 1973 and November 1973 from Lake Forest Chiropractic 
Center, but they neither list the appellant's name nor 
specify the reason for which services were rendered.  
Multiple private medical records do reveal, though, that the 
appellant reported having sustained an on-the-job injury to 
his back in June 1988.  An August 1988 report of an MRI of 
the lumbar spine listed an impression of minimal degenerative 
disc disease at L5-S1.  A November 1988 report from Dr. 
Oregon K. Hunter noted the June 1988 on-the-job injury, but 
also noted that the appellant reported having had a low back 
injury 15 years ago and also a motor vehicle accident 25 
years ago with no significant injury.  The impression was 
chronic low back pain.  The examiner stated that the syndrome 
appeared to have been precipitated by his industrial injury, 
noting that there was no significant pre-existing problem 
except for intermittent low back pain which did not cause any 
on-going symptoms or functional impairment.  It is 
acknowledged, though, that in a July 1992 deposition of Dr. 
Hunter the August 1988 MRI report was noted and Dr. Hunter 
indicated that the changes reflected in that report most 
likely pre-existed the June 1988 injury.      

A May 1993 private medical record diagnosed lumbar 
intervertebral disc syndrome and pain in the thoracic spine.  
More recently, a January 2001 VA report of lumbosacral X-rays 
listed an impression of degenerative changes and a January 
2001 VA report of the thoracic spine listed an impression of 
mild degenerative joint disease.  Finally, in a May 2001 VA 
report of an MRI of the lumbar and thoracic spine, the 
examiner stated that there was a history of significant 
spinal injuries, but that she did not see evidence for it on 
the MRI.  She stated that there was only very minimal 
degenerative disease at all levels with a left paracentral 
disc bulge at L4-5 seen best on the axials, but no 
significant nerve root impingement.  It was noted that the 
appellant had "epidural extra fat at the L5-1level."          

					A.  Back

The preponderance of the evidence is against the appellant's 
claim.  The service medical records, as well as other 
records, do reflect that the appellant was involved in an 
automobile accident in 1966.  An August 1966 service medical 
record entry noted this and also that the appellant stated 
that he had pain in his left lower back, but it is indicated 
that this was related to lifting he had done 10 days prior.  
Upon physical examination, there was no muscle spasm, but 
there was slight pain on percussion at the left 
costovertebral angle.  However, the Report of Medical 
Examination dated June 1972 did not list any defects or 
diagnoses.  Moreover, save for some nonspecific records dated 
in 1973, there is no indication of any medical treatment for 
the appellant's back until 1988, when he sustained an on-the-
job injury to his back.  The Board notes that the medical 
treatment reports of record dated prior to his August 2000 
claim make no mention of either the 1966 automobile accident 
or of any other alleged other in-service back injury when 
discussing the appellant's prior medical history.  The Board 
affords this absence significant probative weight, as such 
treatment was presumably not sought in contemplation of a 
claim for VA compensation benefits.  

Furthermore, there is no competent medical opinion of record 
relating a current back disability to his active service, nor 
is there any evidence of arthritis within one year of 
separation from service.  Under the circumstances, VA is not 
required to obtain a medical examination or opinion in this 
case.  In Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003), 
the Federal Circuit held that the veteran is required to not 
only show that he or she is disabled, but also show some 
causal connection between his or her disability and the 
period of military service before VA is obligated to provide 
a medical examination or obtain a medical opinion.  Here, the 
medical evidence does not show a causal connection between a 
current back disability and his period of military service.  
Accordingly, the appellant's claim must be denied. 

The appellant's arguments in support of his claim have been 
considered.  However, the appellant, as a lay person 
untrained in the field of medicine, is not competent to offer 
an opinion on such matters.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Hence, these arguments do not provide 
a factual predicate upon which compensation may be granted. 

As the preponderance of the evidence is against the 
appellant's claim, the doctrine of reasonable doubt is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

					B.  Headaches

The preponderance of the evidence is against the appellant's 
claim.  Again, the service medical records are negative for 
any complaints of, or treatment for, headaches and the first 
post-service medical evidence of record noting headaches is 
not until 1989.  This lengthy period without treatment weighs 
against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  

Nor is there any competent medical opinion of record relating 
headaches to the appellant's service.  Therefore, VA is not 
required to obtain a medical examination or opinion in this 
case.  See Wells, supra.  Accordingly, the appellant's claim 
must be denied.  

The appellant's arguments in support of his claim have been 
considered.  However, the appellant, as a lay person 
untrained in the field of medicine, is not competent to offer 
an opinion on such matters.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Hence, these arguments do not provide 
a factual predicate upon which compensation may be granted. 

As the preponderance of the evidence is against the 
appellant's claim, the doctrine of reasonable doubt is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

					II.  VCAA

  The Veterans Claims Assistance Act of 2000 (VCAA), codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107, is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
2002).  Regulations implementing the VCAA were adopted.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  
     
VA has a duty to notify the appellant and his representative 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b).  Here, April 2001, September 2002, and 
February 2005 letters informed the appellant of what the 
evidence needed to show in order to establish entitlement to 
service connection.  The April 2001 and February 2005 
letters, in addition to a February 2004 letter, informed the 
appellant of VA's duty to assist him in obtaining evidence 
for his claims.     
   
A VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Here, the February 2005 VCAA notice letter 
did request that the appellant send to VA any treatment 
records he had pertinent to his claimed conditions.      

Also, a VCAA notice, as required by 38 U.S.C. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  Here, although the initial AOJ decision was 
made prior to the appellant having been fully informed of the 
VCAA, any defect with respect to the VCAA notice requirement 
in this case was harmless error.  For example, after the 
February 2005 VCAA letter was sent to the appellant the claim 
was readjudicated by the AOJ in the May 2005 and January 2006 
supplemental statements of the case.  

Pursuant to the Board's August 2005 remand, the appellant was 
sent a letter in September 2005, which requested that he 
complete VA Forms 21-4142 for various healthcare providers.  
The appellant, though, did not submit any VA Forms 21-4142 as 
requested.  

Finally, The Board further notes that a review of the claims 
folder indicates that the appellant applied for Social 
Security Administration (SSA) disability benefits and 
Supplemental Security Income (SSI) benefits.  The decisions 
associated with these applications, made several years after 
the appellant's separation from service, are not of record.  
Nonetheless, in the present case, the Board has determined 
that it is not necessary to obtain the appellant's records 
from SSA.  The duty to obtain records only applies to records 
that are "relevant" to the claim.  38 U.S.C.A. 
§ 5103A(b)(1); see also Counts v. Brown, 6 Vet. App. 473, 476 
(1994) (citing the Federal Rule of Evidence 401 defining 
"relevant evidence" as "evidence having any tendency to 
make the existence of any fact that is of consequence to the 
determination of the action more probable or less probable 
than it would be without the evidence.")  It does not appear 
that the appellant was awarded either SSA or SSI benefits, 
nor has the appellant indicated that he was receiving SSA or 
SSI benefits because of the conditions currently on appeal, 
and there is no indication from him that the records from SSA 
would provide the evidence needed in his claims.  Moreover, 
it would be impossible for the SSA records to establish that 
the appellant actually injured his back, or incurred a 
headache disorder, during service.  Accordingly, given the 
absence of any facial relevance of any SSA records that might 
exist, the Board finds that the failure to obtain any such 
SSA records is not prejudicial to the appellant's claims. 

Therefore, in the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.


ORDER

Service connection for a back disability is denied. 

Service connection for headaches is denied.  



____________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


